Exhibit 10.90

GILEAD SCIENCES LIMITED.-AMPAC FINE CHEMICALS LLC

TENOFOVIR DISOPROXIL FUMARATE MANUFACTURING SUPPLY AGREEMENT

THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THE FOLLOWING:

THIS SUPPLY AGREEMENT (“Agreement”) is entered into as of November 3, 2010
(“Effective Date”), by and between Ampac Fine Chemicals LLC, a California
limited liability company (“AFC”) having its principal place of business at
Highway 50 & Hazel Avenue, Rancho Cordova, CA 95670, and a mailing address of
P.O. Box 1718, Rancho Cordova, CA 95741, and Gilead Sciences Limited, an Irish
limited company (“GSL”), having its principal place of business at Unit 13,
Stillorgan Industrial Park, Blackrock, Co. Dublin, Ireland. AFC and GSL may be
referred to individually as a “Party” and collectively as the “Parties” in this
Agreement.

WHEREAS, AFC is a known manufacturer of active pharmaceutical ingredients with
expertise in cGMP manufacturing, and GSL and its designees manufacture and
market pharmaceutical products for human use.

WHEREAS, AFC and GSL desire to establish mutually agreeable terms for the
commercial supply of bulk tenofovir disoproxil fumarate (“Product”) as an active
pharmaceutical ingredient by AFC to GSL.

NOW, THEREFORE, in consideration of (i) AFC’s agreement to manufacture and
supply Product to GSL for the monetary amounts set forth in this Agreement;
(ii) the promises, covenants, agreements and other valuable consideration
hereinafter set forth, and intending to be legally bound, the Parties hereby
agree:

1. AGREEMENT ACCEPTANCE: AFC has read and understands these terms and conditions
set forth in this Agreement (these “terms”) and understands that AFC’s written
acceptance or delivery of any Product under these terms shall constitute AFC’s
acceptance of these terms. All terms and conditions proposed by AFC which are
different from or in addition to these terms and are not agreed to in writing by
GSL are expressly rejected by GSL, and shall not become a part of these terms.
GSL has read and understands these terms and shall purchase the Product
manufactured by AFC and pay for the supply of the Product in accordance with the
terms and provisions of these terms. Any modifications to these terms shall,
prior to their implementation, be mutually agreed upon by the Parties hereto and
shall be made in accordance with Section 28.

Neither the General Sales Conditions of AFC nor the General Purchase Conditions
of GSL shall apply to the supply of the Product by AFC to GSL pursuant to these
terms.

2. TERM: The term of this Agreement shall begin as of the Effective Date, and
shall remain in effect until December 31, 2013 (the “Initial Term”) unless
earlier terminated according to Section 13 “Termination” of this Agreement.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

3. SUPPLY: During the term of this Agreement, AFC will manufacture Product for
GSL for use in manufacture of Finished Product (as defined in Section 4 below).
During the term of this Agreement, AFC is obligated to manufacture Product at
the location and in the quantities set forth herein. AFC will not manufacture or
supply Product to any person or entity other than GSL without GSL’s prior
written consent.

 

  a) Facility: AFC will manufacture the Product for GSL only at its facility
located at Rancho Cordova, CA, or such other facilities as the Parties agree to
in writing (collectively, the “Facility”). GSL has inspected the Facility and
has acknowledged, based upon information in its possession as of the Effective
Date, that the Facility appears to be appropriate for the purposes of
manufacturing the Products.

 

  b) Minimum Quantities: During the Initial Term and any renewal term GSL will
purchase and AFC will deliver at least the quantities of Product set forth in
Exhibit A. Failure in any year by GSL to purchase the required quantities will
result in [*] an amount equal to the [*], the invoice for which will be [*], and
such invoice shall be [*]. For clarity, GSL’s failure to satisfy minimum
purchase requirements due to Regulatory Terminations (as defined in
Section 13(c) below) shall not be deemed to be breaches by GSL of GSL’s
obligations under this Section 3(b).

 

  c) Forecasting: Prior to [*] of [*], GSL shall provide to AFC a [*] for the
[*]. Such GSL Purchase Order shall detail the [*], and shall be [*].

 

  d) Acceptance: AFC will respond in writing to each purchase order received
from GSL (“GSL Purchase Order”) within [*] calendar days of receipt. The
response shall include AFC’s inability to comply with, or confirmation of the
delivery dates and quantities set forth in the GSL Purchase Order.

 

  e) Failure to Supply: If AFC is unable to supply sufficient quantities of the
Product to meet its minimum obligations under Section 3(b), or should either
Party perceive that a shortfall (according to the definition of shortfall in
Section 3(f)) in delivery of Product by AFC is likely to occur for any reason,
the Parties will [*]. GSL will have the right [*] or [*]. Any quantities [*] to
meet such a shortfall shall be [*]. If GSL must [*], AFC shall be liable for
[*]. Repeated shortfalls may be considered a material breach of this Agreement,
as described in Section 13 of this Agreement.

 

  f) Delay: If release and/or shipment of any quantity is delayed after AFC has
accepted an order, through the fault of AFC, by more than [*] days [*], the
quantity shall be considered a shortfall, and treated as above in Section 3(e).
If such delay is caused by the fault of GSL, GSL will make [*] to remediate the
fault [*], however, after ([*]) days from the date of expected release and/or
shipment, AFC shall be entitled to issue the relevant invoice(s) in any case.

 

  g)

Successful Close-out: GSL acknowledges that AFC received a Warning Letter from

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

 

the FDA on June 25, 2010 in association with a Form FDA 483 received in February
2010 (the “Warning Letter”). AFC agrees to use its reasonable best efforts to
remediate the deficiencies identified by the FDA in a timely manner. AFC will
either (i) provide Gilead with a copy of the close-out letter received from the
FDA following the FDA’s re-inspection indicating the FDA’s satisfaction with the
corrective actions taken by AFC in response to the Warning Letter, or
(ii) following such re-inspection by the FDA provide Gilead with a written
certification signed by a senior officer of AFC that it has satisfied the
concerns raised by the FDA pursuant to the Warning Letter. Once Gilead has
received either a copy of such close-out letter or such written certification,
Gilead will acknowledge such event as a “Successful Close-out”. If a Successful
Close-out is not achieved by AFC following the FDA’s re-inspection, GSL will
have the option to issue a Regulatory Termination in accordance with
Section 13(c) below with the exception that the thirty (30) day notice period
shall not apply, and at GSL’s discretion this may be considered an Adverse Event
per Section 17.

4. GOOD MANUFACTURING PRACTICES: AFC expressly warrants that all Product covered
by these terms have been manufactured in accordance with current good
manufacturing practices (“cGMP”) as established by the United States Food and
Drug Administration (the “FDA”) for the manufacture of pharmaceutical materials,
as well as other applicable rules and regulations of the FDA and other
governmental or regulatory agencies of United States or other countries where
finished pharmaceutical products of GSL incorporating the Product (collectively,
the “Finished Products”) are marketed with jurisdiction over the manufacture,
use, or sale of Product, as then in effect. Each party shall promptly notify the
other of any new instructions or specifications required by the FDA, the Federal
Food, Drug and Cosmetic Act, the Federal Public Health Service Act or other
applicable regulations of the United States and/or other countries where the
Finished Products are marketed, and shall confer with each other with respect to
the best means to comply with such requirements and shall allocate any costs of
implementing such changes on an equitable basis. Upon written request of GSL,
AFC will permit representatives of GSL to observe such manufacture, or any
government inspection of AFC’s manufacturing process for the Products covered by
these terms, at mutually agreeable times and AFC shall permit GSL to inspect
copies of AFC’s manufacturing records, including its batch records, for the
purposes of assuring product quality and compliance with agreed-upon
manufacturing procedures.

5. MANUFACTURING PROCESS: GSL shall make available to AFC, [*], all such
know-how, information, and technical assistance if needed by AFC so as to allow
AFC to manufacture Product with utmost efficiency and to the standard of GSL as
will be more precisely described by GSL in writing to AFC before the start of
manufacturing of the Product. AFC shall manufacture the Product in conformance
with the relevant specifications, as then in effect (the “Specifications”) and
according to the manufacturing process description as set forth in the Gilead
Sciences Tenofovir DF Contract Manufacturing Manual dated June 6, 2000, and as
thereafter amended (the “Contract Manufacturing Manual”).

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

6. RAW MATERIALS: Raw materials used in the manufacture of Product will conform
to the specifications set forth in the Contract Manufacturing Manual (the “Raw
Material Specifications”) and such conformance will be verified in accordance
with the testing standards and procedures specified therein. AFC agrees that it
will facilitate changes to the Raw Material Specifications that are necessary or
appropriate in light of FDA or other regulatory requirements. AFC shall not be
liable hereunder if the raw materials meet the Raw Material Specifications and
the Product fails to meet the Specifications because the Raw Material
Specifications are inadequate.

7. CHANGE IN MANUFACTURING PROCESS: AFC shall obtain GSL’s prior written
approval, per the Quality Agreement (August 1, 2010), before implementing any
planned change in the materials, equipment, process, or procedures used to
manufacture the Product that would constitute a major change under cGMP, or that
would constitute noncompliance with the manufacturing process set forth in the
Contract Manufacturing Manual. AFC shall disclose all proposed changes in such
manufacturing materials, equipment, process, or procedure to GSL at a level
sufficient to allow GSL to practice such changed manufacturing process. GSL
shall notify AFC of any change in the materials, equipment, process, analytical
methods, specifications, or procedures to be used in the manufacture of the
Product in writing, by means of timely updates to the Contract Manufacturing
Manual, identical copies of which reside at AFC and GSL. AFC shall provide GSL
with an authentic copy of the current master batch record for the preparation of
the Product. The cost of implementing any amendment or change of whatever nature
to the procedures described in the Contract Manufacturing Manual, as well as any
extra costs resulting from the implementation of such change, shall be borne by
[*]. However, the Parties recognize the pricing agreed in Exhibit A reflect
implementation of the process developed by AFC and GSL during 2009-2010, which,
at the time of this agreement, is not represented in the Contract Manufacturing
Manual.

8. PROCESS IMPROVEMENTS:

 

  a) [*] agrees to communicate to [*] any idea and substantial improvement made
by [*] arising from [*] under the following conditions: (i) all rights and title
to improvements (patented or unpatentable) which are related to the [*] shall be
assigned to [*], which shall have only the right to utilize such improvements in
the manufacture of the Product; (ii) all rights and title to improvements
(patented or unpatentable) which apply to the [*], and provided that [*], is not
contained in said improvements, shall be assigned to [*], which shall have only
the right to utilize such improvements in the process of the Product; (iii) a
royalty-free worldwide exclusive license [*] shall be granted by [*] to [*] for
improvements (patented or unpatentable) related to said processing [*]; (iv) in
the event that [*] contracts out the manufacture of the Product to any third
party, any improvement made by [*] hereunder may be disclosed to such contract
manufacturer but rights to use the same shall be restricted to the manufacture
of the Product and the Parties hereto will [*].

 

  b)

The Parties recognize the process changes under development by AFC and GSL for
piloting and validation in 2010. All rights to said improvement shall be passed
to [*], in

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

 

accordance with the provisions of Section 8(a), (i) through (iii), above. The
Parties confirm no further remuneration shall be sought by [*] under
Section 8(a)(iv) above. AFC will produce a development report describing such
revised process to be provided to GSL prior to commercial scale validation of
such process. Further, AFC shall provide to GSL necessary assistance in support
of technology transfer to one Gilead Sciences, Inc.-owned facility, which may
include teleconferences, meetings, and chemistry support during the initial
commercial campaign.

9. QUALITY CONTROL SAMPLE AND DOCUMENTATION: Manufacture of the Product shall at
all times be in strict conformance with the Specifications and such conformance
will be verified in accordance with the testing procedures, specified herein.
Prior to the delivery of any batch of Product, AFC shall provide GSL with (i) a
quality control sample of such batch to be held by GSL for analytical reference,
(ii) written confirmation that the batch records for such batch have been
reviewed and approved by AFC’s quality assurance unit (Certificate of
Compliance), and (iii) a Certificate of Analysis confirming that such batch
meets Specifications. No delivery of the Product shall be made until GSL accepts
the material in accordance with the provisions of Paragraph 10.

10. BATCH ACCEPTANCE AND REJECTION: GSL shall have the right without penalty to
cancel delivery of an entire batch of Product at any time within [*] days after
receipt of the applicable Certificate of Compliance and Certificate of Analysis
(the “Acceptance Period”). Title and risk of loss for each batch of Product
shall pass to GSL upon [*]. If no such notice of rejection is received, GSL
shall be deemed to have accepted the batch of Product upon the expiration of
Acceptance Period. Either GSL’s written acceptance of the batch or expiration of
the Acceptance Period shall result in GSL assuming title and risk of loss for
related batch. AFC shall be authorized to make delivery of the full batch upon
GSL’s acceptance of the batch, pending receipt of specific delivery instructions
from GSL. AFC represents and warrants that the Product delivered to the
destination specified by GSL shall comply with the Specifications for the
Product. Any contestation of the quantity of Product delivered to the
destination specified by GSL or the related documentation must be made in
writing to AFC within [*] days from receipt thereof by GSL or an agent of GSL.
GSL and AFC shall [*] or [*], as appropriate. After notice of rejection is
given, GSL shall cooperate with AFC in determining whether rejection is
necessary or justified. AFC will evaluate process issues and other reasons for
such non-compliance. AFC shall notify GSL as promptly as reasonably possible
whether it accepts GSL’s basis for any rejection. In the event that such
contestation of quality by GSL is not accepted by AFC, a sample of the contested
batch sealed by AFC in compliance with applicable regulations shall be submitted
by AFC to an independent laboratory, acceptable to GSL, and the check assay of
said laboratory shall be accepted by the two Parties as final and binding. The
cost of said analysis made by the laboratory shall be borne by the failing
party. Whether or not AFC accepts GSL’s basis for rejection, AFC shall use
reasonable efforts at GSL’s request to replace such rejected Product. If the
third party laboratory determines that the batch meets the Specifications, GSL
guarantees to purchase that batch at the agreed-upon price, irrespective of
whether AFC has already replaced it. GSL may not destroy any batch of Product
until it receives

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

written notification from AFC that AFC does not dispute that the batch fails to
meet Specifications and that AFC does not request return of the Product. Upon
authorization from AFC to do so, GSL shall destroy the Product received in the
rejected delivery promptly at AFC’s cost and provide AFC with certification of
such destruction. GSL shall, upon receipt of AFC’s request for return, promptly
return said Product or quality control sample to AFC, at AFC’s cost. At its
election, GSL may treat any rejected batch of Product as [*], until and unless
it is finally determined that the batch complied with the warranties in Section
14.

11. QUANTITY AND PRICE: The quantity, schedule, and purchase price of Product
covered by these terms will be provided in separate GSL Purchase Orders. These
terms shall apply to all GSL Purchase Orders written while these terms are in
effect. All GSL Purchase Orders covered by this agreement shall reference this
agreement by its effective date. The negotiated price for the Product shall
include up to [*] storage at AFC’s facility, according to Paragraph 25.

12. DELIVERY, SHIPPING, BILLING AND PAYMENT: GSL will provide AFC with an
estimated delivery date for each batch at the end of the Acceptance Period or at
the time of acceptance of the batch, if earlier. GSL will then have [*] days to
schedule processing of the Product with its contracted formulation and
encapsulation facility and provide specific delivery instructions to AFC. If
specific delivery instructions are not provided to AFC within the [*] day
period, the “Warehousing” provision included under Paragraph 25 will be
considered in effect and GSL will have [*] days to provide the written request
and other information required to be provided to AFC under that provision. AFC
will package and load the Product in accordance with AFC’s customary practices
for pharmaceutical compounds, unless otherwise specified by GSL. Unless
otherwise agreed to by the Parties in writing, all shipments shall be shipped
[*] pursuant to written instructions provided by GSL to AFC. The quantity of
Product made available to GSL’s carrier shall be the same amount as invoiced by
AFC, unless AFC is otherwise directed in writing by GSL. AFC shall maintain
appropriate insurance as far as AFC’s custodial responsibilities with respect to
the Product temporarily held at AFC’s facility and owned by GSL. [*] is
responsible for selecting the carrier that will transport the Product. GSL will
maintain the appropriate insurance coverage for Product that it has accepted,
including any Product owned by GSL held temporarily or stored at AFC’s facility.
Within [*] calendar days of receipt of such shipping instructions from GSL, AFC
shall ship the invoiced amount of Product to its destination. All invoices from
AFC to GSL covering Product shipped to GSL shall be stated, and all payments to
AFC by GSL shall be made, in [*]. The invoices will be issued upon completion of
the batches and issuance of the Certificate of Compliance and Certificate of
Analysis for each batch in accordance with Section 9. AFC’s invoice shall be
paid by GSL not later than [*] days following the latest of (i) the receipt of
the applicable invoice, (ii) expiration of the Acceptance Period, and (iii) the
receipt of the Certificate of Analysis and Certificate of Compliance. Any
invoiced amount which is not paid within [*] days of its due date shall be
assessed a late payment fee at a rate of [*] or the maximum rate permitted by
applicable law with respect to such obligations, whichever is less.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

13. TERMINATION:

 

  a) Either Party may terminate this Agreement for a material breach by the
other Party. A material breach may be encountered if either Party:
(a) repudiates or breaches a [*] of this Agreement; or (b) fails to perform
payments or services or deliver goods as provided in this Agreement. A Party may
terminate this Agreement under this Section 13 by giving the breaching Party
written notice, specifying the circumstances of the breach, including the
provisions of this Agreement that are breached (“Notice”). The breaching Party,
if such a breach has indeed occurred, has [*] calendar days from receipt of such
Notice to cure such breach of this Agreement.

If the breach has not been cured at the end of the [*] day period or if the
breaching Party is not making [*] to cure such breach, then, upon immediate
Notice to the breaching Party, the breaching Party shall be in default and the
nonbreaching Party may terminate this Agreement. If the breaching Party is
making [*] to cure such breach up until the end of the [*] day period, the
breaching Party shall be granted an additional [*] day period to cure said
breach so long as it continues to use [*] to cure such breach. Unless the
termination is on the grounds of a material breach resulting [*], GSL will
purchase raw material and intermediates [*]. Otherwise, GSL shall have the
right, .but not the obligation, to purchase such raw materials, intermediates
and inventories of the Product pursuant to Section 6 as GSL may determine in its
sole discretion. For clarity, but without limitation on other contract damages
that may be available in the event of a material breach by a party, in the event
the termination is on grounds of a material breach resulting [*] during the
Initial Term, GSL shall pay to AFC [*].

 

  b) If either Party becomes bankrupt, the other Party may, with immediate
Notice to the first Party, terminate the Agreement with no liabilities
whatsoever, subject to relevant legislation and provisions herein contained.

 

  c) GSL may terminate this Agreement in whole or in part at any time by giving
[*] days written notice to AFC, if GSL, in its sole discretion, determines that
[*], or the FDA or any other regulatory agency of applicable jurisdiction
(“Regulatory Authority”) [*] (each, a “Regulatory Termination”). GSL may
terminate this Agreement if any Regulatory Authority that regulates Product or
Finished Product [*]. Should GSL terminate this Agreement by a Regulatory
Termination:

 

  (i) AFC will take reasonable measures to cease any ongoing production and
limit further expenses associated with such ongoing production;

 

  (ii) GSL will purchase raw material and intermediates at AFC’s [*]; and

 

  (iii) AFC will use commercially reasonable efforts to reallocate available
capacity at the Facility in order to mitigate its damages under this Agreement;
and

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

  d) Except as otherwise set forth in this Agreement, termination of this
Agreement shall not release any Party hereto from any payment, liability or
other obligation existing at the date of termination.

14. LIMITED WARRANTY: AFC warrants that Product delivered hereunder will (i) be
manufactured by AFC in accordance with cGMP and other applicable FDA and other
rules and regulations of the United States or other countries where Finished
Products are marketed, (ii) be manufactured in accordance with the agreed-upon
manufacturing procedures described in the master batch records supplied to GSL
in accordance with the provisions of Section 7, as may be modified and disclosed
to GSL in accordance with the provisions of Section 7, (iii) conform to the
applicable Specifications set forth in the Contract Manufacturing Manual at the
time of Product delivery, and (iv) be provided in compliance with all applicable
laws and regulations as more fully set forth in Section 4 above. GSL’s remedies
and AFC’s liability with respect to this warranty are set forth below. This
warranty is the only warranty made by AFC with respect to Product delivered
hereunder, and may only be modified or amended by a written instrument signed by
a duly authorized officer of AFC and accepted by GSL. THE EXPRESS WARRANTIES SET
FORTH IN Section 4 AND THIS Section 14 ARE THE EXCLUSIVE WARRANTIES HEREUNDER,
IN LIEU OF ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING, WITHOUT
LIMITATION, THE WARRANTIES OF .MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

15. INDEMNIFICATION BY BUYER: GSL agrees to indemnify, hold harmless, and defend
AFC and AFC’s directors, officers, employees and agents, and the directors,
officers, employees and agents of any AFC parent, subsidiary, or related company
(the “AFC Indemnitees”) from and against any and all claims, suits, losses,
damages, costs, fees, and expenses including without limiting those resulting
from or arising out of the [*] or resulting from or arising out of possession,
use, transformation, or sale of the Product by any person other than a AFC
Indemnitee, including without limiting the generality of the foregoing any
damages, losses, or liabilities whatsoever with respect to death or injury to
person or damage to property, provided that AFC provides GSL with prompt notice
of any such claim and the exclusive ability to defend (with the reasonable
cooperation of AFC) or settle any such claim, except to the extent that such
claims, suits, losses, damages, costs, fees, or expenses arise or result from
any negligent or wrongful act or omission of AFC or any AFC Indemnitee.

16. INDEMNIFICATION BY SELLER: AFC agrees to indemnify, hold harmless and defend
GSL and GSL’s directors, officers, employees and agents, and the directors,
officers, employees and agents of any GSL parent, subsidiary, or related company
(the “GSL Indemnitees”) from and against any and all claims, suits, losses,
damages, costs, reasonable fees, and expenses resulting from or arising out of
its manufacture of the Product, or the transportation, storage or use of the
Product by AFC before expiration of the Acceptance Period or GSL’s acceptance of
the Product, if earlier, including without limiting the generality of the
foregoing any damages, losses, or liabilities whatsoever with respect to death
or injury to person or damage to property, provided that GSL provides AFC with
prompt notice of any such claim

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

and the exclusive ability to defend (with the reasonable cooperation of GSL) or
settle any such claim, except to the extent that such claims, suits, losses,
damages, costs, fees, or expenses arises or results from any negligent or
wrongful act or omission of GSL or any GSL Indemnitee.

17. RECALLS AND ADVERSE EVENTS: If there is a recall or there are adverse events
for Product that may be related to the processing, manufacture or testing of
Product by AFC, AFC will provide at GSL’s cost any assistance reasonably
requested by GSL in connection with such recall or adverse events. If Product is
recalled due to a breach of the warranty in Section 14, AFC shall be responsible
for out-of-pocket expenses reasonably incurred in connection with such recall or
seizure including loss of Finished Product, notification, transportation,
destruction expenses and replacement costs, [*]. In any event, [*].

18. NONDISCLOSURE: No right, express or implied, is granted by this agreement to
either party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of the work covered
by this agreement. In addition, each party hereto shall act as an independent
contractor and nothing in this agreement shall be construed as to give either
party the authority to act for, bind, or commit the other party in any way
whatsoever.

19. INDEPENDENT CONTRACTORS: Each Party hereto will act as an independent
contractor and nothing in this Agreement shall be construed as to give either
Party the authority to act for, bind, or commit the other Party in any way
whatsoever.

20. FORCE MAJEURE: Neither party shall be liable for failure to perform or for
delay in performing any of its obligations under this agreement, if such failure
or delay is caused by labor disputes, lack of supply of materials through no
fault of such party, an act of God, riot, fire, explosion, flood, hostilities of
war, executive legislation or administrative order, or other conditions
reasonably beyond the control of such party, provided that the party
experiencing the delay promptly notifies the other party of the delay. In the
event of such cause intervening, this agreement shall be and remain suspended
provided that if such cause shall continue for a period of [*] months, the party
not subject to the force majeure may [*] from the date of expiration of such
period, [*].

21. REMEDIES: The rights and remedies reserved to GSL in this agreement shall be
cumulative, and in addition to all other or further remedies provided in law or
equity.

22. NONASSIGNABILITY: Neither party may assign or transfer this agreement or any
rights or obligations hereunder without the prior written consent of the other
party, except that GSL may make such an assignment or transfer without AFC’s
consent if such assignment or transfer is to an Affiliate or successor to
substantially all of the business of GSL, whether in a merger, sale of stock,
sale of assets, or other similar transaction. Any assignment or transfer or
attempted assignment or transfer by either party in violation of the terms of
this Section 22 shall be null and void and of no legal effect. In the case of
any permitted assignment or transfer of or under this agreement, this agreement
shall be binding upon, and inure to the benefit of, the

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

successors, executors, heirs, representatives, administrators, and assigns of
the Parties hereto.

23. GOVERNING LAW: This agreement is to be construed according to the laws of
the State of [*], as such laws are applied to contracts made in [*] between [*]
residents, and excluding the United Nations’ Convention on Contracts for the
Sale of Goods.

24. SEVERABILITY: In the event any term of this agreement is held to be invalid
or unenforceable under any statute, regulation, ordinance, executive agreement
or other rule of law, such term shall be deemed modified or deleted, but only to
the extent necessary to comply with such statute, regulation, ordinance,
agreement or rule, and the valid or enforceable portion thereof and the
remaining terms of this agreement will remain in full force and effect, unless
the invalid or unenforceable provisions are of such essential importance to this
agreement that it is reasonably assumed that the Parties would not have entered
into this agreement without the invalid terms.

25. WAREHOUSING: Subject to the availability of space and storage conditions,
AFC will store Product for GSL upon written request by GSL no later than [*]
days after GSL’s receipt of the Certificate of Compliance and Certificate of
Analysis. GSL’s written request must state that GSL requests AFC not to ship the
Product, the business reason for delay and also provide an estimated revised
delivery date for the Product. The payment terms included in Section 12 are
unchanged. GSL agrees to pay AFC storage charges for the Product at prevailing
rates for the storage of similar Products under similar conditions. However, the
negotiated price of the Product includes storage of the Product for up to [*] at
AFC’s facility [*] to GSL. For Product stored by AFC for GSL, delivery of
Product will be considered to have occurred when the Product is placed into
storage by AFC. The provisions of Section 10 related to transfer of title and
risk of loss for the Product remain in effect. AFC will store the Product in
accordance with cGMP and other applicable FDA and other rules and regulations of
the United States. AFC will store Product segregated from other stored items in
such a condition that Product is “ready to ship” with minimal delay. Product in
storage at AFC will be shipped to GSL on a first-in, first-out (FIFO) basis. [*]
shall maintain appropriate insurance as far as AFC’s custodial responsibilities
with respect to the Product owned by GSL and stored at AFC’s facility. Upon
GSL’s written request, AFC will provide GSL with a certificate of insurance
verifying that AFC maintains appropriate insurance as far as AFC’s custodial
responsibilities with respect to Product owned by GSL and stored at AFC’s
facility. Upon AFC’s written request, GSL will provide AFC with a certificate of
insurance verifying that GSL maintains property insurance for Product that it
owns that is stored at AFC’s facility. Upon GSL’s written request, AFC will
remove a representative sample from any Product owned by GSL and stored at AFC’s
facility and forward that sample to GSL.

26. NOTICES: All notices under this Agreement shall be in writing and shall be
delivered personally, sent for next day delivery by internationally recognized
courier service or transmitted by facsimile (transmission confirmed), with
confirmation by next day delivery by an

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

internationally recognized courier service, to the following addresses and
facsimiles of the respective Parties or such other address or facsimile as is
notified pursuant to this Section 26:

 

If to GSL:

  With a copy to:

Gilead Sciences Limited/

[*]

 

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

USA

Attention: Senior Director, Chemical

Manufacturing

Facsimile: +[*]

If to AFC:

  With a copy to:

Ampac Fine Chemicals/

[*]

 

Ampac Fine Chemicals LLC

Highway 50 & Hazel Avenue

Rancho Cordova, CA 95670

USA

Attention: Vice President, Product Management

Facsimile: +[*]

27. CONFIDENTIALITY:

 

  a)

“Confidential Information” means with respect to GSL confidential or proprietary
information of GSL or any of its Affiliates either disclosed in oral, written or
other tangible form or otherwise learned by AFC from GSL related to the
manufacture of Product under (i) these terms and any purchase order related
thereto, (ii) the Tenofovir DF Purchase Order Terms and Conditions dated as of
June 12, 2002 and August 9, 2007, as amended, and any purchase order related
thereto, and (iii) the Gilead Sciences, Inc. Confidential Disclosure Agreement
dated March 4, 2000 (collectively, the “Documents”) that should reasonably be
believed to be confidential or proprietary to GSL or any of its Affiliates,
including but not limited to information directly related to the Product or the
research, development, preclinical and clinical programs, data and results;
pharmaceutical or biologic candidates and products; inventions, works of
authorship, trade secrets, processes, conceptions, formulas, patents, patent
applications, and licenses; inventions; business, product, marketing, sales,
scientific and technical strategies, programs and results, including costs and
prices; suppliers, manufacturers, customers, market data, personnel, and
consultants of GSL or any of its Affiliates; and other confidential or
proprietary matters directly related to GSL or any of its Affiliates, including
work done under any purchase order. “Confidential Information” means with

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

 

respect to AFC any information which is not Confidential Information of GSL and
is confidential or proprietary information of AFC or any of its Affiliates or
customers either disclosed in oral, written or other tangible form or otherwise
learned by GSL from AFC that should reasonably be believed to be confidential or
proprietary to AFC or any of its customers or Affiliates, including but not
limited to information directly related to the contract manufacturing business
of AFC; works of authorship, trade secrets, processes, conceptions, formulas,
patents, patent applications, and licenses; inventions; business, product,
marketing, sales, scientific and technical strategies, programs and results,
including costs and prices; suppliers, customers, market data, personnel, and
consultants of AFC or any of its Affiliates; and other confidential or
proprietary matters directly related to AFC or any of its Affiliates, including
work done by AFC for other customers.

 

  b) “Discloser” shall mean the party, whether GSL or AFC, disclosing its
Confidential Information to the other party. “Recipient” shall mean the party,
whether GSL or AFC, receiving Confidential Information of the other party.

 

  c) “Affiliate” shall mean any corporation or other business entity controlled
by, controlling, or under common control with the respective party. For this
purpose, “control” of a party, corporation or other business entity (including
controlled by, controlling, or under common control with) shall mean the
following (i) direct or indirect ownership or control of at least 50% of the
issued and voting capital by the respective party, or (ii) possession of the
power to direct or cause the direction of the management and policies of an
entity, whether by ownership of voting stock, by contract, or otherwise.

 

  d) Subject to Section 27(f), until [*], Recipient:

 

  (i) shall not use Confidential Information of Discloser except for the purpose
of carrying out obligations contemplated by the Documents;

 

  (ii) will hold Confidential Information of Discloser in strictest confidence
and shall not disclose Confidential Information of Discloser to third parties,
except for its employees or agents who require Confidential Information of
Discloser in order to carry out obligations under the Documents and who are
subject to binding obligations of confidentiality and restricted use at least as
protective as those of this Section 27;

 

  (iii) will protect the confidentiality of Confidential Information of
Discloser using at least the same level of efforts and measures used to protect
its own confidential information, and at least commercially reasonable efforts
and measures, including without limitation limiting access to Confidential
Information commensurate with carrying out obligations contemplated by the
Documents and keeping adequate records of those with access to Confidential
Information of Discloser and of all uses or dispositions of Confidential
Information of Discloser; and

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

  (iv) will notify Discloser as promptly as practicable of any unauthorized use
or disclosure of Confidential Information by employees or agents of which
Recipient becomes aware.

 

  e) Recipient’s obligations under Section 27(d) shall not apply to any
Confidential Information that:

 

  (i) Recipient knew prior to learning it under the Documents, as demonstrated
by written records predating the date it was learned under the Documents;

 

  (ii) is now, or becomes in the future, publicly available other than by an act
or omission of Discloser;

 

  (iii) a third party discloses to Recipient, without any confidentiality
obligations, and without any breach of any direct or indirect obligation of
confidentiality to Discloser, as shown by Recipient’s written records
contemporaneous with such third party disclosure; or

 

  (iv) Recipient independently develops without use of or reference to
Confidential Information of Discloser, as demonstrated by Recipient’s
independent written records contemporaneous with such development.

 

  f) Notwithstanding other provisions of this Section 27, Recipient may disclose
Confidential Information of Discloser to the extent and to the persons or
entities required under applicable governmental law, rule, regulation or order,
provided that Recipient (i) first gives prompt written notice of such disclosure
requirement to Discloser so as to enable Discloser to seek any limitations on or
exemptions from such disclosure requirement and (ii) reasonably cooperates at
Discloser’s request and expense in any such efforts by Discloser.

 

  g) Upon termination of these terms or Discloser’s request for any reason,
Recipient will (i) immediately cease all use of all Confidential Information of
Discloser disclosed hereunder or under the other Documents and (ii) promptly
return to Discloser or, if instructed by Discloser, destroy all such
Confidential Information of Discloser, including any copies, extracts,
summaries, or derivative works containing such Confidential Information of
Discloser, and certify in writing to Discloser the completion of such return
and/or destruction, provided, however, that Recipient may retain one copy in its
legal archives solely for the purpose of monitoring its surviving obligations
under the Documents.

 

  h)

Discloser retains all right, title and interest in and to Confidential
Information except to the extent otherwise provided by Section 8. This
Section 27 gives Recipient no right or license, by implication or otherwise, to
any Confidential Information of Discloser or any intellectual property or other
rights owned by or licensed to Discloser except the right to use Confidential
Information solely for performance of obligations under the Documents

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

 

and as otherwise specifically provided in Section 8. Recipient may freely
transfer, disclose and/or use Recipient’s Confidential Information for its or
others’ purposes.

 

  i) Recipient acknowledges that any actual or threatened breach of this
Section 27 may cause Discloser immediate and irreparable harm that cannot be
adequately compensated by monetary damages, and it therefore agrees that
Discloser shall not be required to demonstrate irreparable harm in order to seek
or obtain injunctive relief for actual or threatened breach of these terms. In
addition to any injunctive relief, Discloser may seek any other remedies
available to it at law or in equity.

28. ENTIRE AGREEMENT; AMENDMENTS: This agreement together with the attachments,
exhibits, or supplements specifically referenced in this agreement, constitutes
the entire, final, complete, and exclusive agreement between the Parties and
supersedes all previous agreements (including specifically the Tenofovir DF
Purchase Order Terms and Conditions dated June 12, 2002, as amended by Amendment
No. 1 and Amendment No. 2, the Tenofovir DF purchase order terms and conditions
dated August 9, 2007 (CD-07-0200), and the Gilead Sciences, Inc. Confidential
Disclosure Agreement dated March 4, 2002)) or representations, written or oral,
with respect to the subject matter of this agreement. This agreement may not be
modified, amended, waived, discharged, or terminated orally, but only by an
instrument in writing signed by a duly authorized representative of each party.
SUBJECT TO SUCH AMENDMENT, THE TERMS AND CONDITIONS SET FORTH HEREIN CONSTITUTE
THE FINAL COMPLETE, EXCLUSIVE, AND ENTIRE AGREEMENT BETWEEN GSL AND AFC WITH
RESPECT TO THE SUBJECT MATTER HEREOF. ANY TERM OR CONDITION IN ANY AGREEMENT,
CONFIRMATION, OR OTHER DOCUMENT FURNISHED BY GSL OR AFC WHICH IS IN ANY WAY
INCONSISTENT WITH THE TERMS SET FORTH HEREIN IS HEREBY EXPRESSLY REJECTED.

29. INSURANCE: Each Party will maintain at is own cost insurance policies, which
may be by means of self-insurance, with respect to its activities and
obligations under this Agreement that are commercially reasonable as to terms,
coverage and coverage limits in view of the scope of such Party’s activities and
obligations under this Agreement. [*]. At the other Party’s request, each Party
will supply certificates of insurance evidencing such coverages.

30. SURVIVAL: The provisions of Sections 8, 14, 15, 16, 17, 18, 22, 23, 24, and
27 shall survive the termination or expiration of this Agreement.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

The Parties have entered into this Agreement as of the Effective Date by their
duly authorized representatives.

 

GILEAD SCIENCES LIMITED

By:

 

/s/ John F. Milligan

Name:

 

John F. Milligan, Ph.D. Ph.D.

Date:

 

November 8, 2010

Title:

 

Director

AMPAC FINE CHEMICALS LLC

By:

 

/s/ Richard Beatty

Name:

 

Richard Beatty

Date:

 

November 8, 2010

Title:

 

Vice President

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exhibit A

Product Minimum Purchase Quantities

The table below sets forth GSL’s minimum Product purchase obligations for the
stated calendar years for Product for commercial use.

CASE A:

 

     2011      2012    2013

[*] Metric Tons (minimum purchase obligation)

     NA       [*]/kg    [*]/kg

[*] Metric Tons* (optional)

     NA       [*]kg*    [*]/kg*

[*] Metric Tons

     [*]/kg       NA    NA

 

* Note: Pricing is for optional incremental TDF volumes, which would be in
addition to the [*]. [*].

Price shall be based upon the expected acquisition costs of the key raw
materials below. Variance from these acquisitions costs shall be invoiced or
credited to GSL as [*] or at the completion of a GSL Purchase Order on an annual
basis.

 

Key Raw Material

 

2011 Acquisition Cost Base

($USD/kg)

 

2012/2013 Acquisition Cost

Base ($USD/kg)

[*]

  [*]   [*]

[*]

  [*]   [*]

[*]

  [*]   [*]

[*]

  [*]   [*]

[*]

  [*]   [*]

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED